Citation Nr: 0925579	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and coronary artery disease.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for hypertensive 
vascular disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Skow, Counsel


INTRODUCTION

The Veteran served from July 1966 to September 1969.  This 
matter comes before the Board on appeal from determinations 
of the Portland, Oregon, Regional Office (RO).

The Veteran did not appear for the scheduled hearing.  The 
representative has conveyed a request for Remand for due 
process reasons.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The representative has noted that the state organization did 
not have a chance to review the file due to a change in 
personnel.  A remand was requested in order to provide 
adequate representation.

During service there was a report of pancreatitis.  It is not 
know whether there are any residuals.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination for the purpose of determining 
whether there are residuals of in-service 
pancreatitis.

2.  Refer the file to the representative 
for the purpose of providing appellate 
review.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




